Citation Nr: 1207881	
Decision Date: 03/01/12    Archive Date: 03/16/12	

DOCKET NO.  12-00 750	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to waiver of recovery of an overpayment of disability compensation in the amount of $44,231.80.


REPRESENTATION

Appellant represented by:	M. Andrew Snowden, Attorney


WITNESS AT HEARING ON APPEAL

The Appellant




ATTORNEY FOR THE BOARD

Robert E. O'Brien


INTRODUCTION

The Veteran had active service from August 1978 to March 1980. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 decision of the Committee on Waivers and Compromises of VA.  Jurisdiction of the claims file in this appeal is retained by the VARO in Philadelphia.  

The appeal is REMANDED to the RO.  VA will notify the veteran if further action is required.


REMAND

A review of the record reveals that the Veteran and his representative provided testimony with regard to the issue at hand before the Committee on Waivers and Compromises at the Philadelphia RO in September 2011.  A transcript of the hearing proceedings is of record and has been reviewed.

In his VA Form 9, dated December 1, 2011, the Veteran indicated that he also wanted a Board hearing by video conference.  The record reveals that he has not yet been scheduled for such a hearing.  

In view of the foregoing, the case is REMANDED for the following:

Schedule the Veteran for a video conference hearing at the Philadelphia RO at the earliest available opportunity, in accordance with the applicable procedures.  If the Veteran and his representative decide they no longer desire such a hearing, they should so indicate in writing to the RO.  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


	                  _________________________________________________
	DEBORAH SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


